Citation Nr: 0203317	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1961 to January 
1963.  These matters come to the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to service connection for hearing loss 
and tinnitus.  The veteran perfected an appeal of that 
decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him a VA examination 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The veteran's bilateral hearing loss existed prior to his 
entry on active duty in January 1961 and was not aggravated 
during service.

3.  Tinnitus was not shown during service; the tinnitus that 
was initially documented in February 2000 is not shown to be 
related to an in-service disease or injury.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1153, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that when he was 
examined on entry into the Naval Reserves in December 1960, 
he denied any history of trouble with his ears or use of 
hearing aids.  On examination, his hearing was considered 
normal based on the whispered and spoken voice test.  He was 
then found to be physically qualified for enlistment, with no 
defects noted.

The veteran was again examined when he entered active duty in 
January 1961.  He then reported having had ear, nose, or 
throat trouble.  In commenting on that report, the examiner 
stated that the veteran had defective hearing in the left 
ear, and an audiogram was requested.  Although the whispered 
and spoken voice test again showed his hearing to be within 
normal limits, the audiogram on January 16, 1961, revealed 
the following puretone decibel thresholds:  (The American 
Standards Association measurement units for hearing acuity in 
effect through October 31, 1967, have been converted to 
International Standards Organization units for comparative 
purposes.)




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
XX
25
LEFT
60
65
65
XX
55

The testing also revealed a puretone threshold at 8000 Hertz 
of 25 decibels in the right ear and 55 decibels in the left 
ear.  The examiner then determined that the veteran had 
defective hearing in the left ear that was not considered to 
be disqualifying for service.  He was, however, given a 
limited profile due to the hearing loss.

The veteran was again examined on January 18, 1961, when he 
reported for recruit training, and was found to be physically 
qualified for active duty, with the noted defects of having 
been hard of hearing since birth.  He was able to hear normal 
conversation without difficulty, and the limited profile for 
hearing was then removed.

The veteran again underwent an audiometric examination on 
January 19, 1961, that revealed the following puretone 
decibel thresholds:  (The American Standards Association 
measurement units for hearing acuity in effect through 
October 31, 1967, have again been converted to International 
Standards Organization units for comparative purposes.)




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
20
25
LEFT
30
25
25
35
30

The testing also revealed puretone thresholds at 6000 Hertz 
of 20 decibels in the right ear and 30 decibels in the left 
ear.

A July 1961 service department treatment record discloses 
that the veteran reported that he had always had trouble 
hearing in the left ear, and currently had more difficulty 
than ever.  He was instructed to obtain an ear, nose, and 
throat examination when his ship got into port, but that 
examination, if it was conducted, is not documented in the 
available records.  In May 1962 the veteran complained of 
pain in the right ear, which was assessed as otitis externa.  
On separation from service in January 1963 only the whispered 
voice test was performed, which was normal.  No abnormality 
pertaining to the ears was then found.  The service medical 
records are silent for any complaints or clinical findings 
related to tinnitus or ringing in the ears.

Treatment records from Dubuque Otolaryngology Head & Neck 
Surgery indicate that in May 1975 the veteran was treated for 
otitis externa in the right ear of four days in duration.  He 
was again treated for a fungal infection in June 1975.  In 
August 1976 he reported having recurring otitis externa in 
the right ear when swimming, which was then diagnosed.  The 
physician stated that the veteran had a left middle ear 
hearing loss, and noted that the veteran had been seen in 
1969 with the same findings.  Following additional testing 
the physician determined that the veteran had a cholesteatoma 
in the middle left ear, and he performed a mastoid 
tympanoplasty in November 1976.

Audiometric testing in August 1976, prior to the ear surgery, 
revealed puretone decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
XX
15
LEFT
40
45
55
XX
60

The puretone thresholds at 8000 Hertz were at 40 decibels in 
the right ear and 80 decibels in the left ear.

Testing of the left ear in December 1976, following the 
surgery, revealed puretone decibel thresholds as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
25
XX
50

The puretone threshold at 8000 Hertz was 65 decibels, and the 
physician noted that the hearing in the left ear was 
improving.  The right ear was apparently not tested.

Audiometric testing in May 1993 revealed the following 
puretone decibel thresholds:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
65
60
LEFT
30
30
25
55
60

The veteran again sought treatment in February 2000 due to 
ringing in the ears, which he reported having had since he 
was in service.  He also reported having served on an 
aircraft carrier and being exposed to artillery fire.  He 
gave no family history of hearing loss, and he had no history 
of skull fractures or high fevers.  The physician noted the 
mastoid tympanoplasty that had been performed in 1976.  
Audiometric testing revealed evidence of a moderate 
sensorineural hearing loss, with slight progression since 
1993, although the specific decibel thresholds were not 
recorded.  The physician found that the veteran had a history 
of noise exposure during military service, but none since 
then.  He provided the opinion that the hearing loss could be 
related to the veteran's noise exposure during service.

The veteran initially claimed entitlement to compensation 
benefits in February 2000, at which time he reported having 
been exposed to loud noise when being trained as a gunner's 
mate.  He stated that he was not given hearing protection, 
and that after a training exercise he was unable to hear for 
three to four days.  He also stated that he was exposed to 
the noise produced by jet aircraft on an aircraft carrier, in 
that his sleeping quarters were directly under the flight 
deck.  He claimed to have had a hearing loss and ringing in 
the ears since then.

In a February 2000 report James W. White, M.D., stated that 
the veteran had reported experiencing ringing in the ears 
since he was in service.  He also reported having been 
exposed to the noise of artillery and jet aircraft during 
service, and denied any significant noise exposure following 
service.  He had been using a hearing aid for the previous 
five years due to a moderate bilateral sensorineural hearing 
loss.  In Dr. White's opinion, the hearing loss was most 
probably predominantly related to the veteran's in-service 
noise exposure.

The RO provided the veteran a VA audiometric examination in 
February 2001 for the purpose of obtaining an opinion, based 
on review of his service medical records, on whether his 
right ear hearing loss was related to service and whether the 
left ear hearing loss had been aggravated during service.  
The examiner noted that although the veteran's hearing was 
initially found to be within normal limits based on the 
whispered voice test on entering active duty, a moderate left 
ear hearing loss was shown on audiometric examination.  His 
hearing was again shown to be within normal limits based on 
the whispered voice test on separation from service.  The 
examiner also noted the private treatment records indicating 
that hearing was within normal limits in the right ear in 
August 1976, and that the veteran then had a mild to moderate 
conductive hearing loss in the left ear.

During the February 2001 examination, the veteran reported 
that he was unaware of having a hearing loss until the mid-
1970s, when co-workers suggested that he have his hearing 
tested.  He also reported experiencing a vague sensation of 
tinnitus at that time, but could not specifically state when 
he first heard the tinnitus.  He stated that he had 
experienced noise exposure prior to, during, and after 
service, including hunting before service, exposure to jet 
engine noise and artillery fire during service, and operating 
farm machinery, working in a slaughterhouse, and hunting 
after service.  The audiometric examination revealed puretone 
decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
75
60
LEFT
70
50
50
95
90

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and 80 percent in the left ear.  
The examination resulted in a diagnosis of a moderate to 
severe sensorineural hearing loss in the right ear and a 
moderate to profound mixed hearing loss in the left ear with 
constant bilateral tinnitus.  

The examiner noted that there was no evidence of a noise-
induced hearing loss in the right ear until 1976, 13 years 
following the veteran's separation from service.  The veteran 
had denied experiencing any hearing loss or tinnitus until 
the mid-1970s, when the cholesteatoma was removed.  He found 
that the testing done just before and after the 1976 surgery 
did not indicate that the veteran's left ear hearing loss was 
significantly worse than it had been in 1961.  The examiner 
found, therefore, that the veteran's noise exposure in 
service was not likely the cause of his current hearing loss 
and tinnitus.

In his April 2001 substantive appeal and subsequent 
statements, the veteran asserted that if he had a hearing 
loss when he entered service, the hearing loss was made worse 
by the noise exposure he then experienced.  He denied knowing 
that his hearing was impaired when he entered service.  He 
stated that he had been exposed to loud noise in a confined 
area while firing artillery guns; and that his quarters were 
directly under the flight deck, which exposed him to the 
noise of the jet engines taking off and landing.

The veteran provided testimony before the RO Hearing Officer 
in May 2001.  He then stated that he was trained as a 
gunner's mate, and that his responsibilities included siting 
the gun, for which he wore a set of earphones.  He stated 
that the earphones did not help protect his hearing, and that 
after the guns were fired he was unable to hear for four 
days.  He also began experiencing tinnitus after the guns 
were fired.  He was onboard the aircraft carrier for 
13 months, and fired the guns every five to seven days during 
the six-week periods that they were out to sea.  He testified 
that his quarters were right below the catapult used to 
launch the aircraft, so that at night he was subjected to the 
noise of the aircraft engines when training flights were 
launched or landed.  He also testified that his duties 
included chipping paint from the ballast compartments, which 
caused a lot of noise in a confined space.  

The veteran stated that after service he was unable to hear 
as he had before, and that his mother told him that he was 
talking louder than he had before.  He denied having had any 
difficulty hearing before he went into service.  He testified 
that he complained about tinnitus during service, but was 
told that it would go away.  He further stated that he had 
received medical treatment for hearing problems prior to 
1975, but he was not able to remember the names of the 
physicians other than Dr. Tom Benda.  The veteran's spouse 
testified that when she and the veteran were married in 1965 
he had difficulty hearing.  She later encouraged him to get 
his hearing tested.

The veteran also provided testimony in October 2001 before 
the undersigned at the RO.  His testimony was essentially 
duplicative of and consistent with the evidence previously 
provided.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was revised 
following initiation of the veteran's claim.  Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  The changes in the regulation are 
effective November 9, 2000, with the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), and apply to all claims filed 
on or after November 9, 2000, or filed previously but not yet 
final as of that date.  Holliday v. Principi, 14 Vet. App. 
282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, 15 
Vet. App. 21 (2001) (per curiam) (en banc); VAOPGCPREC 11-00.  
Because the veteran appealed a March 2001 decision, the 
provisions of the VCAA apply to his claim.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in March 2000 and May 2001.  The RO 
provided the veteran a statement of the case in April 2001 
and a supplemental statement of the case in June 2001.  In 
those documents the RO informed the veteran of the regulatory 
requirements for establishing service connection for hearing 
loss and tinnitus, and provided him the rationale for not 
granting service connection.  The veteran was asked during 
the May 2001 hearing to identify the physicians who had 
treated him for hearing loss or tinnitus prior to 1975, but 
was unable to provide any additional sources.  The veteran's 
representative has been provided the claims file for review, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

The RO has obtained the private treatment records identified 
by the veteran that are relevant to the claim, and obtained a 
medical opinion resulting from a VA examination in February 
2001.  The RO requested private treatment records dating 
prior to 1975 from Dr. Tom Benda, but only duplicate records 
were provided.  The veteran presented hearing testimony 
before the RO Hearing Officer in May 2001, and before the 
undersigned in October 2001.  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant evidence has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, including 
sensorineural hearing loss, develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which provides 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

For compensation purposes the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408, 410 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).  

Analysis
Hearing Loss

The medical evidence shows that the veteran currently has a 
bilateral hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  His claim is, therefore, supported by medical 
evidence of a currently diagnosed disability.  For the 
reasons that will be explained, however, the Board finds that 
the bilateral hearing loss existed prior to the veteran's 
entry on active duty and was not aggravated during service.  
Thus, his claim is not supported by probative evidence of in-
service aggravation of a disease or injury, or medical 
evidence of a nexus between the aggravation of a disease or 
injury and the current disability.  Hickson, 12 Vet. App. 
at 253.  

Although no hearing defects were noted when the veteran was 
examined on entering the Navy Reserves in December 1960, as 
determined by the whispered and spoken voice test, the 
examination conducted when he entered on active duty on 
January 16, 1961, shows that he had a hearing loss disability 
in the left ear as defined in 38 C.F.R. § 3.385.  He also 
demonstrated puretone decibel thresholds above the range of 
normal at 500, 4000, and 8000 Hertz in the right ear.  
Audiometric testing within three days of having entered on 
active duty showed puretone decibel thresholds above the 
range of normal at 500, 1000, 2000, and 4000 Hertz in the 
right ear.  Those findings were documented so close to the 
veteran's entering on active duty, with no evidence of a 
relevant disease or injury within that three-day period, may 
be presumed to have preexisted service.  38 C.F.R. 
§ 3.303(c).  A hearing loss was, therefore, "noted" in both 
ears when the veteran entered on active duty.  Hensley, 
5 Vet. App. at 160; 38 C.F.R. § 3.304(b).  Because a 
bilateral hearing loss was noted as the result of an 
examination on entering active service, the presumption of 
soundness is not applicable and the Board finds that a 
bilateral hearing loss existed prior to the veteran's 
entering on active duty.  See Crowe v. Brown, 7 Vet. App. 
238, 245 (1994) (the presumption of soundness does not apply 
if the disorder was found on examination when entering 
service).

If a veteran was serving in combat when he experienced 
symptoms indicative of a temporary increase in the severity 
of a pre-existing disorder, aggravation of the pre-existing 
disorder can be found.  38 U.S.C.A. § 1154(b) (West 1991); 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  
Although the veteran served during the Vietnam War, he denied 
having participated in that war or otherwise engaging in 
combat while in service.  The Board finds, therefore, that 
the veteran did not participate in combat while in service.

As previously noted, a pre-existing disorder will be found to 
have been aggravated during service if there is an increase 
in the underlying disability that is not due to the natural 
progress of the disease.  Townsend, 1 Vet. App. at 410; 
38 C.F.R. § 3.306.  Although the veteran complained of 
increased difficulty hearing in the left ear in July 1961, 
and he was treated for otitis externa in the right ear in May 
1962, he was not again provided an audiometric examination 
prior to his separation from service.  At that time his 
hearing was found to be normal, based on the whispered voice 
test, as had been the case in December 1960.  The veteran's 
complaint of increased difficulty hearing is not probative 
because the occurrence of manifestations, in the absence of 
documented evidence of an increase in the underlying 
disability, does not constitute aggravation.  Davis, 276 F.3d 
at 1345.  The service medical records do not, therefore, 
document an increase in the bilateral hearing loss disability 
during service.  

Following the veteran's separation from service, there is no 
evidence documenting his hearing acuity until 1969, as 
referenced by Dr. Benda in August 1976.  In August 1976 the 
hearing in the veteran's right ear was within normal limits 
at all measured frequencies except 8000 Hertz.  A comparison 
of the lowest average puretone decibel loss in January 1961, 
which was 24 decibels based on the testing conducted January 
16, 1961, with the average puretone decibel loss in August 
1976 of 18 decibels, shows that the hearing acuity in the 
right ear improved following the veteran's separation from 
service.  A hearing loss disability in the right ear, as 
defined in 38 C.F.R. § 3.385, was not documented until July 
1993, more than 30 years following his separation from 
service.  

The average puretone thresholds in the left ear on January 
16, 1961, and January 19, 1961, were 61 decibels and 
29 decibels, respectively.  In August 1976, prior to the 
corrective surgery, the average puretone threshold was 
50 decibels.  Following the surgery, the average puretone 
threshold in the left ear was 34 decibels, which was lower 
than that documented on January 16, 1961, and found not to be 
significantly higher than was shown on January 19, 1961, by 
the VA examiner.  Dr. White found that the veteran's left ear 
hearing loss was improving following removal of the 
cholesteatoma, which indicates that the hearing loss shown in 
August 1976 was at least partially due to the cholesteatoma.  
The Board finds, therefore, that there was no increase in the 
veteran's hearing loss while he was in service, and that the 
pre-existing hearing loss was not aggravated by service.

The veteran has stated that he was exposed to excessively 
loud noise while in service.  As a lay person the veteran is 
competent to provide evidence of such exposure because it is 
an observable occurrence.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  His statements, however, are not probative of a 
nexus or link between his currently diagnosed hearing loss 
and the in-service noise exposure because he is not competent 
to provide evidence of the cause of his hearing loss.  Boyer 
v. West, 11 Vet. App. 477, 478 (1998), aff'd on reh'g, 12 
Vet. App. 142 (1999), aff'd, 210 F.3d 1351 (Fed. Cir. 2000).

Dr. White provided the opinion that the veteran's hearing 
loss was most probably related to noise exposure during 
service.  That opinion was based, however, on the veteran's 
report of having experienced acoustic trauma during service 
and without consideration of the hearing loss documented when 
the veteran entered active duty.  Because the opinion was 
apparently based on the presumption that the veteran had no 
hearing loss on entering service, Dr. White's opinion is not 
probative of a nexus to service.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (an opinion based on an inaccurate 
factual premise has no probative value).

The VA examiner reviewed the veteran's service medical 
records and determined, based on that review and 
consideration of the private treatment records, that the 
veteran's hearing loss was not related to service.  He based 
that opinion on the absence of evidence of a noise induced 
hearing loss in the right ear prior to August 1976, and a 
comparison of the hearing loss in the left ear documented 
during service with the hearing loss documented before and 
after the 1976 surgery.  Based on review of the medical 
records, he determined that the veteran's noise exposure in 
service was not likely to have caused the hearing loss.  
Because that opinion was based on review of the relevant 
medical records, and not the veteran's reported history, it 
is highly probative.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (an opinion that is based on review of the entire 
record is more probative than an opinion based on the 
veteran's reported history).

For the reasons discusses, the Board concludes that the 
veteran's bilateral hearing loss was not incurred in or 
aggravated by service, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hearing loss.

Tinnitus

The veteran also contends that his tinnitus was caused by the 
excessive noise that he experienced in service.  The February 
2001 VA examination resulted in a diagnosis of constant, 
bilateral tinnitus and the veteran's claim is, therefore, 
supported by a current medical diagnosis of disability.  The 
evidence does not indicate, however, that the currently 
diagnosed tinnitus is related to an in-service disease or 
injury.  Hickson, 12 Vet. App. at 253.

Although the veteran testified that he experienced tinnitus 
during and since service, his service medical records are 
silent for any complaints related to ringing in the ears.  
The initial documentation of ringing in the ears is in 
February 2000, some 37 years following his separation from 
service, although he was treated for other ear problems 
beginning in 1975.  The veteran told the VA examiner in 
February 2001 that he believed that the tinnitus began in the 
mid-1970s, and he was otherwise unable to state when he first 
heard the tinnitus.  For these reasons the Board finds that 
the veteran's testimony and statements of having had tinnitus 
during and since service are not supported by the record and 
are not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
credibility of the evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

The veteran's assertion that the tinnitus was caused by 
acoustic trauma in service is not probative because he is not 
competent to provide evidence of the etiology of a medical 
disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The VA examiner provided the opinion that the tinnitus was 
not related to service, based on the absence of any 
documentation of the veteran having tinnitus prior to 
February 2000.  The record does not include any medical 
evidence, such as a medical opinion, relating the veteran's 
tinnitus to an in-service disease or injury.  In short, as to 
this essential element of the claim, the medical evidence is 
against a nexus between the currently diagnosed tinnitus and 
service.  Boyer, 11 Vet. App. at 478.  The Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for tinnitus and the 
record does not provide a basis for allowance of the appeal 
as to this issue.  The veteran, of course, is free to apply 
to reopen his claim at any time with new and material 
evidence, especially favorable medical evidence linking 
tinnitus to service.  



ORDER

The claim of entitlement to service connection for hearing 
loss is denied.

The claim of entitlement to service connection for tinnitus 
is denied.



		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

